UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-00043 DWS Investment Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 3/31/2013 ITEM 1. REPORT TO STOCKHOLDERS MARCH 31, 2013 Semiannual Report to Shareholders DWS Mid Cap Growth Fund Contents 4 Letter to Shareholders 5 Performance Summary 7 Portfolio Management Team 7 Portfolio Summary 9 Investment Portfolio 15 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 19 Financial Highlights 24 Notes to Financial Statements 32 Information About Your Fund's Expenses 34 Summary of Management Fee Evaluation by Independent Fee Consultant 38 Account Management Resources 40 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Stocks of medium-sized companies involve greater risk than securities of larger, more-established companies. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. DWS Investments is part of the Deutsche Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Investor: As the U.S. and global economies regain their footing, economists are cautiously looking to a less erratic year for the financial markets in 2013. In the U.S. specifically, positive trends in areas such as housing starts and job creation suggest ongoing recovery, albeit at a relatively mild pace. Supporting this view, Larry Adam, Deutsche Asset & Wealth Management's Chief Investment Strategist for Wealth Management, cites the potential for increased bank lending, a rise in business spending, and improved consumer confidence as underlying forces that may act as catalysts for continued positive growth. Still, critical issues are yet to be resolved. As Washington wrangles with debt concerns, spending, and monetary and fiscal policy, a fair amount of uncertainty lingers. Despite gains in the broad stock market, sluggish growth and historically low interest rates continue to pose a challenge to investors seeking a strategy for growth or retirement income. Against this backdrop, what can you do? First, stay focused. Second-guessing investment decisions based on headlines, short-term market fluctuations or emotion is never a reliable strategy. Next, make a point of checking your asset allocation every year or so. Objectives may change over time, and periods of market volatility can shift a portfolio away from your established target allocation. Finally, remember that the investment professionals who manage your DWS fund bring a wealth of experience over a variety of market cycles, along with access to a broad network of research and analytical resources. At Deutsche Asset & Wealth Management we embrace the concept of discipline and the value of maintaining a long-term view. We urge you to do the same. Best regards, Douglas Beck, CFA President, DWS Funds Performance Summary March 31, 2013 (Unaudited) Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 3/31/13 Unadjusted for Sales Charge % Adjusted for the Maximum Sales Charge (max 5.75% load) % -0.04 % % % Russell Midcap® Growth Index† % Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 3/31/13 Unadjusted for Sales Charge % Adjusted for the Maximum Sales Charge (max 4.00% CDSC) % Russell Midcap® Growth Index† % Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 3/31/13 Unadjusted for Sales Charge % Adjusted for the Maximum Sales Charge (max 1.00% CDSC) % Russell Midcap® Growth Index† % Class S 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 3/31/13 No Sales Charges % Russell Midcap® Growth Index† % Institutional Class 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 3/31/13 No Sales Charges % Russell Midcap® Growth Index† % Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2013 are 1.31%, 2.18%, 2.13%, 1.03% and 0.95% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class S shares for the period prior to its inception on February 1, 2005 are derived from the historical performance of Investment Class shares of DWS Mid Cap Growth Fund during such periods and have been adjusted to reflect the higher total annual operating expenses of each specific class. On October 20, 2006, Investment Class shares were converted into Class S shares. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended March 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † Russell Midcap® Growth Index is an unmanaged capitalization-weighted index of medium and medium/small companies in the Russell 1000® Index chosen for their growth orientation. Russell 1000 Index is an unmanaged price-only index of the 1,000 largest capitalized companies that are domiciled in the U.S. and whose common stocks are traded. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class S Institutional Class Net Asset Value 3/31/13 $ 9/30/12 $ Portfolio Management Team Joseph Axtell, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2006. • Joined Deutsche Asset & Wealth Management in 2001. • Senior analyst at Merrill Lynch Investment Managers for the international equity portion of a global balanced portfolio (1996-2001). • Director, International Research at PCM International (1989-1996). • Associate manager, structured debt and equity group at Prudential Capital Corporation (1988-1989). • Analyst at Prudential-Bache Capital Funding in London (1987-1988). • Equity analyst in the health care sector at Prudential Equity Management Associates (1985-1987). • BS, Carlson School of Management, University of Minnesota. Rafaelina M. Lee, Managing Director Portfolio Manager of the fund. Joined the fund in 2008. • Joined Deutsche Asset & Wealth Management in 1999. • Portfolio manager for U.S. Small and Mid Cap Equity: New York. • Over 20 years of investment industry experience in U.S. portfolio strategy, Latin America market strategy and U.S. equity research at JP Morgan Securities, UBS Securities and Goldman Sachs & Co. • BA, Columbia University; MBA, Stern School of Business, New York University. Portfolio Summary (Unaudited) Ten Largest Equity Holdings at March 31, 2013 (16.5% of Net Assets) 1. Catamaran Corp. Provides pharmacy benefits management services 1.9% 2. Western Digital Corp. Manufacturer of hard drives for desktop computers 1.8% 3. Pacira Pharmaceuticals, Inc. Focuses on development, commercialization and manufacturing of proprietary pharmaceutical products 1.8% 4. Hanesbrands, Inc. Manufactures men's, women's and children's clothing 1.7% 5. Kansas City Southern Transportation holding company with railroad investments in the U.S., Mexico and Panama 1.7% 6. AmerisourceBergen Corp. Provider of health care and pharmaceutical services 1.6% 7. FMC Technologies, Inc. Manufacturer of oil and gas field machinery 1.5% 8. Citrix Systems, Inc. Provider of software services 1.5% 9. Portfolio Recovery Associates, Inc. Provides outsourced receivables management 1.5% 10. Panera Bread Co. "A" Owns and franchises bakery cafes 1.5% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 9. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page 38 for contact information. Investment Portfolio as of March 31, 2013 (Unaudited) Shares Value ($) Common Stocks 97.1% Consumer Discretionary 21.7% Auto Components 1.4% BorgWarner, Inc.* (a) Tenneco, Inc.* (a) Hotels, Restaurants & Leisure 2.4% Darden Restaurants, Inc. Panera Bread Co. "A"* Household Durables 3.2% Jarden Corp.* (a) Newell Rubbermaid, Inc. (a) Toll Brothers, Inc.* (a) Internet & Catalog Retail 0.7% Priceline.com, Inc.* Leisure Equipment & Products 1.3% Polaris Industries, Inc. (a) Media 1.1% Cinemark Holdings, Inc. Multiline Retail 1.0% Family Dollar Stores, Inc. (a) Specialty Retail 7.2% Advance Auto Parts, Inc. Ascena Retail Group, Inc.* (a) Children's Place Retail Stores, Inc.* (a) DSW, Inc. "A" PetSmart, Inc. Ross Stores, Inc. Ulta Salon, Cosmetics & Fragrance, Inc.* Urban Outfitters, Inc.* Textiles, Apparel & Luxury Goods 3.4% Carter's, Inc.* Deckers Outdoor Corp.* (a) Hanesbrands, Inc.* (a) Consumer Staples 5.2% Food & Staples Retailing 0.7% The Fresh Market, Inc.* (a) Food Products 3.1% Green Mountain Coffee Roasters, Inc.* (a) McCormick & Co., Inc. (a) Mead Johnson Nutrition Co. Household Products 1.4% Church & Dwight Co., Inc. (a) Energy 9.5% Energy Equipment & Services 6.5% Cameron International Corp.* Core Laboratories NV (a) Dresser-Rand Group, Inc.* (a) Ensco PLC "A" FMC Technologies, Inc.* (a) Oil States International, Inc.* (a) Oil, Gas & Consumable Fuels 3.0% Pioneer Natural Resources Co. (a) Range Resources Corp. (a) Ultra Petroleum Corp.* (a) Financials 9.7% Capital Markets 2.9% Affiliated Managers Group, Inc.* (a) Invesco Ltd. Lazard Ltd. "A" Commercial Banks 1.1% Signature Bank* (a) Consumer Finance 1.5% Portfolio Recovery Associates, Inc.* (a) Insurance 1.3% W.R. Berkley Corp. (a) Real Estate Investment Trusts 0.7% Digital Realty Trust, Inc. (REIT) (a) Real Estate Management & Development 1.3% CBRE Group, Inc. "A"* Thrifts & Mortgage Finance 0.9% Ocwen Financial Corp.* Health Care 14.7% Biotechnology 2.9% Alexion Pharmaceuticals, Inc.* Alkermes PLC* (a) Regeneron Pharmaceuticals, Inc.* (a) Health Care Equipment & Supplies 2.1% CareFusion Corp.* Thoratec Corp.* Health Care Providers & Services 6.5% AmerisourceBergen Corp. (a) Catamaran Corp.* (a) Centene Corp.* (a) DaVita HealthCare Partners, Inc.* Humana, Inc. Life Sciences Tools & Services 1.4% Agilent Technologies, Inc. Pharmaceuticals 1.8% Pacira Pharmaceuticals. Inc.* (a) Industrials 14.9% Aerospace & Defense 1.4% BE Aerospace, Inc.* Commercial Services & Supplies 0.5% Stericycle, Inc.* (a) Electrical Equipment 2.5% General Cable Corp.* (a) Rockwell Automation, Inc. Machinery 4.9% Joy Global, Inc. (a) Manitowoc Co., Inc. (a) Valmont Industries, Inc. WABCO Holdings, Inc.* Professional Services 2.6% IHS, Inc. "A"* Verisk Analytics, Inc. "A"* Road & Rail 1.7% Kansas City Southern (a) Trading Companies & Distributors 1.3% United Rentals, Inc.* (a) Information Technology 15.0% Communications Equipment 1.2% F5 Networks, Inc.* (a) Harris Corp. (a) Computers & Peripherals 1.8% Western Digital Corp. Internet Software & Services 1.1% Equinix, Inc.* (a) IT Services 1.1% Syntel, Inc. VeriFone Systems, Inc.* (a) Semiconductors & Semiconductor Equipment 4.0% Analog Devices, Inc. ARM Holdings PLC (ADR) (a) Avago Technologies Ltd. Maxim Integrated Products, Inc. (a) ON Semiconductor Corp.* Software 5.8% Cadence Design Systems, Inc.* (a) Citrix Systems, Inc.* Concur Technologies, Inc.* (a) Intuit, Inc. (a) MICROS Systems, Inc.* (a) Red Hat, Inc.* TIBCO Software, Inc.* Materials 5.3% Chemicals 2.8% Albemarle Corp. CF Industries Holdings, Inc. (a) PPG Industries, Inc. Containers & Packaging 1.0% Crown Holdings, Inc.* Metals & Mining 0.8% Allegheny Technologies, Inc. (a) Walter Energy, Inc. (a) Paper & Forest Products 0.7% Schweitzer-Mauduit International, Inc. Telecommunication Services 1.1% Wireless Telecommunication Services SBA Communications Corp. "A"* (a) Total Common Stocks (Cost $253,659,564) Exchange-Traded Fund 0.5% SPDR S&P Biotech (a) (Cost $1,577,619) Securities Lending Collateral 38.7% Daily Assets Fund Institutional, 0.14% (b) (c) (Cost $131,890,163) Cash Equivalents 2.8% Central Cash Management Fund, 0.12% (b) (Cost $9,634,737) % of Net Assets Value ($) Total Investment Portfolio (Cost $396,762,083)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security † The cost for federal income tax purposes was $397,350,727. At March 31, 2013, net unrealized appreciation for all securities based on tax cost was $77,417,402. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $86,596,116 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $9,178,714. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of securities loaned at March 31, 2013 amounted to $129,817,323, which is 38.0% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt REIT: Real Estate Investment Trust S&P: Standard & Poor's SPDR: Standard & Poor's Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
